UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-6837



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


LYNVAL KERRIS ANDERSON, JR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (2:98-cr-00143-HCM-1)


Submitted:    August 14, 2008                 Decided:   August 21, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynval Kerris Anderson, Jr., Appellant Pro Se. Laura Pellatiro
Tayman, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Lynval Kerris Anderson, Jr., appeals the district court’s

order denying his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Anderson, No. 2:98-cr-00143-

HCM-1 (E.D. Va. filed Apr. 25, 2008; entered Apr. 29, 2008).    We

deny Anderson’s motion for a certificate of appealability as

unnecessary.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -